Citation Nr: 0020949	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim as to whether the character of 
his discharge constitutes a bar to Department of Veterans 
Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel





INTRODUCTION

The appellant had active military service from August 1980 to 
August 1983, at which time he received a bad conduct 
discharge.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 decision of the VA Regional Office (RO) 
located in Oakland, California, which denied the appellant's 
claim for VA disability benefits on the basis that his 
discharge from military service was issued under conditions 
which barred the payment of such benefits.

The Board notes that, in an August 1985 administrative 
decision, the RO also denied the appellant's claim for VA 
disability benefits on the basis that his discharge from 
military service was issued under conditions which barred the 
payment of such benefits.  After notification thereof, he did 
not file a timely substantive appeal with the RO decision, 
and it became final.  38 U.S.C.A. § 7105.  

The United States Court of Appeals for Veterans Claims 
(Court) in D'Amico v. West, 12 Vet. App. 264 (1999), held 
that a person seeking veteran's benefits bears the burden of 
establishing veteran status by a preponderance of the 
evidence and that a denial of veteran status is not subject 
to reopening under 38 U.S.C.A. § 5108 which provides that a 
previously denied claim may not be reopened absent new and 
material evidence.  38 U.S.C.A. § 5108.  The RO did not 
address the issue of whether new and material evidence had 
been submitted to reopen the appellant's claim as to whether 
the character of his discharge constitutes a bar to VA 
benefits.  However, after the case was received at the Board, 
the United States Court of Appeals for the Federal Circuit 
held that a disability claim that was previously the subject 
of a final denial based on the character of the claimant's 
discharge is subject to reopening under 38 U.S.C.A. § 5108.  
D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000), 
vacating 12 Vet. App. 264 (1999); see also Beck v. West, 13 
Vet. App. 535 (2000).  Accordingly, the Board must address 
the appellant's claim as an attempt to reopen.

The Court has held that the Board does not have jurisdiction 
to consider a claim which has been finally adjudicated unless 
new and material evidence has been submitted.  Thus, as a 
preliminary matter, the Board must first determine whether 
new and material evidence has been submitted before 
proceeding to decide a case on the merits, making the RO 
determination in that regard irrelevant.  Barnett v. Brown, 8 
Vet. App 1 (1995).  Thus, the issue now on appeal is as set 
forth on the title page of this decision.

It is noted that, while the Board is now considering the 
appellant's claim on grounds different from the RO, he has 
not been prejudiced by this action.  First, the RO in 
considering the claim on its merits, actually accorded him 
greater consideration than was warranted under the 
circumstances.  Second, the cover letter which accompanied 
the August 1985 administrative decision advised him of his 
procedural and appellate rights.  Third, he and his 
representative have consistently argued the merits of the 
claim.  Thus, he has been on notice of the substance of the 
governing law and regulations pertaining to his claim, and 
thus, he has not been prejudiced by the actions of the RO or 
the Board in this case.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


FINDINGS OF FACT

1.  The RO denied the appellant's claim for VA disability 
benefits on the grounds that the character of his discharge 
constituted a bar to VA benefits in August 1985; he was 
notified of the denial in August 1985 and did not file a 
timely substantive appeal.

2.  Additional evidence submitted since the August 1985 
administrative decision bears directly on the issue of 
whether the character of the appellant's discharge 
constitutes a bar to VA disability benefits, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  The appellant has presented recent competent medical 
evidence suggesting that he had psychosis pursuant to 
38 C.F.R. § 3.354 at the time he committed the in-service 
offenses which caused his bad conduct discharge.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's August 1985 denial of 
the appellant's claim for VA disability benefits on the 
grounds that the character of his discharge constituted a bar 
to VA benefits is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The appellant's claim as to whether the character of his 
discharge constitutes a bar to VA benefits is a plausible 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  For purposes of eligibility for VA 
benefits, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released from active service under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  VA benefits are not 
payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  A discharge 
or release for certain offenses, include willful and 
persistent misconduct, is considered to have been under 
dishonorable conditions.  An exception is provided under that 
regulation if the discharge was because of a minor offense 
and service was otherwise honest, faithful and meritorious.  
38 C.F.R. § 3.12(d)(4).  Additionally, a discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
caused the discharge.  38 U.S.C.A. § 5303(b) (West 1991); 
38 C.F.R. § 3.12(b) (1999).

The Court, in Zang v. Brown, 8 Vet. App. 246 (1995) noted 
that 38 C.F.R. § 3.354(a) provides for three independent 
instances of insanity:  (1) an insane person is "one who . . 
. exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior"; (2) an insane 
person is one "who interferes with the peace of society"; 
or (3) an insane person is one "who has so departed . . . 
from the accepted standards of the community to which by 
birth and education he belongs as to lack the adaptability to 
make further adjustment to the social customs of the 
community in which he resides."  The Court held that the 
phrase "due to a disease" applies to all three 
circumstances provided for in the regulation.  Id.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Factual Background.  The appellant's service medical records 
are not available for review.  The Board notes that the RO 
contacted the National Personnel Records Center (NPRC) 
regarding these records; however, in a response received in 
July 1985, the NPRC reported that there were no medical 
records of the appellant on file.  The RO also contacted the 
Records Branch of the Personnel Records Management Division 
by direction of the Commandant of the Marine Corps regarding 
these records.  However, in a responses received in August 
1985 and March 1997, it indicated that extensive searches had 
failed to locate the appellant's service medical records.

The service records for the appellant show that, at a special 
court-martial in February 1983, he was convicted of three 
specifications of disrespect toward a superior commissioned 
officer in October 1982 under Article 89 of the UCMJ, and one 
specification of disrespectful language toward a non-
commissioned officer in October 1982 under Article 91 of the 
UCMJ.  They also show that he received nonjudicial 
punishments for unauthorized absences from appointed places 
of duty in September 1981 and September 1982 under Article 86 
of the UCMJ, and disrespect toward a superior non-
commissioned officer in October 1982 under Article 91 of the 
UCMJ.  The appellant received a bad conduct discharge.  He 
was also sentenced to confinement at hard labor for three 
months, forfeiture of pay for three months and as a reduction 
in pay grade to E-1.

In an August 1985 administrative decision, the RO denied the 
appellant's claim for VA disability benefits.  In so doing, 
the RO held that the character of the appellant's nonjudicial 
punishments were not minor and occurred as the result of 
willful and persistent misconduct.  The RO also held that his 
discharge was under dishonorable conditions for VA purposes 
and constituted a bar to VA benefits.  The appellant was 
notified that his claim for VA disability benefits had been 
denied in August 1985 and he did not file a timely 
substantive appeal.

Relevant evidence added to the record since the August 1985 
administrative decision includes the following:

Medical records from Jackson Memorial Hospital show that the 
appellant was assessed as having a seizure disorder on 
occasion from December 1983 to May 1984.  In February 1984, 
it was noted that he had had a seizure in June 1983.

In a May 1984 letter, a counselor with the Epilepsy 
Foundation of South Florida reported that the appellant had 
epilepsy and that his symptoms included moments of hostility.

Letters from E. Spencer, M.D., show that the appellant had a 
severe psychiatric disorder which rendered him unable to 
manage his affairs in a coherent manner in September 1986.  
In October 1986, Dr. Spencer reported that the appellant had 
a seizure disorder which was controlled with medication.

In a January 1989 decision, the Department of the Navy, Naval 
Discharge Review Board, concluded that the appellant's bad 
conduct discharge was proper as issued and that no change was 
warranted.

Medical records from Petaluma Valley Hospital show that the 
appellant was admitted to participate in a chord injury 
rehabilitation program in March 1994.  The pertinent 
discharge diagnoses were history of seizures and history of 
psychiatric disorder.  In April 1994, he was admitted for 
increasing weakness.  It was noted that he had had a seizure 
a few days earlier.  The pertinent impressions were long 
standing history of seizure disorder and paranoid 
schizophrenia.

Medical records from The Medical Center at the University of 
California, San Francisco, show that the appellant was 
admitted, in part, for increasing seizure frequency in April 
1994.  The pertinent discharge diagnoses were idiopathic 
generalized tonic/clonic seizures and paranoid schizophrenia.  
In December 1994, he was admitted because of a two day 
history of gait instability.  At that time, it was noted that 
he had been having seizures since 1980.  The pertinent 
discharge diagnoses were chronic paranoid schizophrenia and 
seizure disorder.  In June 1995, he was afforded a 
psychiatric examination.  At that time, it was noted that his 
mother reported that he was diagnosed having chronic paranoid 
schizophrenia at the time he left the military in 1980.  The 
pertinent diagnoses were chronic paranoid schizophrenia in 
partial remission and history of seizure disorder.

Additional medical records from Petaluma Valley Hospital show 
that the appellant was admitted with seizures and increasing 
weakness in October 1995.  The pertinent discharge diagnoses 
were paranoid schizophrenia and history of seizure disorder 
with breakthrough seizures secondary to noncompliance of not 
taking Dilantin.  In February 1996, he was admitted because 
he had had a seizure.  The pertinent impressions were 
paranoid schizophrenia and seizure disorder with breakthrough 
seizures secondary to low serum levels.

Analysis.  Based on the foregoing evidence, the Board finds 
that the appellant has presented new and material evidence to 
warrant a reopening of his claim of whether the character of 
his discharge constitutes a bar to VA disability benefits.  
As reported earlier, the RO initially denied the appellant's 
claim for VA disability benefits in 1985 because that the 
character of his nonjudicial punishments were not minor and 
occurred as the result of willful and persistent misconduct, 
and because his discharge was under dishonorable conditions 
for VA purposes and constituted a bar to VA benefits.

However, medical records from The Medical Center at the 
University of California, San Francisco, include a notation 
that the appellant had been having seizures since 1980, the 
year that he began his military service.  In addition, the 
medical records from Jackson Memorial Hospital include a 
notation that he had a seizure in June 1983, some two months 
prior to his service separation.  Moreover, the May 1984 
letter from the counselor with the Epilepsy Foundation of 
South Florida shows that the appellant had epilepsy and that 
his symptoms included moments of hostility.  This medical 
evidence shows that the appellant may have had a psychosis 
pursuant to 38 C.F.R. § 3.354 at the time he committed the 
in-service offenses which caused his bad conduct discharge.  
Accordingly, the Board holds that the evidence received since 
the RO's 1985 administrative decision is new and material, 
and it must be considered in order to fairly decide the 
merits of the appellant's claim.  Thus, the appellant's claim 
is reopened, and a review of the entire record is warranted.

Once the Board has determined that the evidence is new and 
material under 38 C.F.R. § 3.156(a), immediately upon 
reopening the appellant's claim, the Board must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Only if the claim is well-grounded 
may the Board evaluate the merits of the claim, after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203 
(1999), and Elkins v. West, 12 Vet. App. 209 (1999). 

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation 
alone is not sufficient; the appellant must submit evidence 
in support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 498.  

The threshold for a well-grounded claim is "unique and 
uniquely low."  Hensley v West, No. 99-7029 (Fed.Cir. May 
12, 2000).  The claim need only be "plausible."  In 
determining whether a claimant has met the requisite 
threshold, VA must accept as true the evidence submitted in 
support of a claim except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)). 

The Board finds that the appellant's claim is well grounded 
under 38 U.S.C.A. § 5107(a), as it is plausible under the 
circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, the evidence shows that the appellant has been 
diagnosed as having a seizure disorder and schizophrenia.  As 
such, the evidence shows that he currently has a psychiatric 
disorder.  In addition, there is evidence which establishes a 
plausible nexus between his psychiatric disorder and the in-
service offenses which caused his bad conduct discharge.  
Specifically, as reported earlier, the medical records from 
The Medical Center at the University of California, San 
Francisco, and Jackson Memorial Hospital include notations 
that the appellant had seizures in 1980 and June 1983.  
Moreover, the May 1984 letter from the counselor with the 
Epilepsy Foundation of South Florida shows that the 
appellant's epilepsy symptoms included moments of hostility, 
suggesting that the appellant's behavior for which he was 
discharged was an early manifestation of the seizure disorder 
or schizophrenia diagnosed after service.  See Beck, supra.  
Accordingly, the Board finds that the criteria for a well-
grounded claim have been satisfied.  Caluza, 7 Vet. App. at 
498.


ORDER

New and material evidence having been submitted, the 
appellant's claim of whether the character of his discharge 
constitutes a bar to VA disability benefits is reopened.

The claim of whether the character of the appellant's 
discharge constitutes a bar to VA disability benefits is well 
grounded.  To this extent only, the benefit sought on appeal 
is allowed.


REMAND

Because the appellant's claim is well grounded, VA has a duty 
to assist the appellant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In the instant case, the 
Board finds that additional development is necessary for a 
full and fair adjudication of the appellant's appeal.

The appellant has not been accorded VA examination for the 
purpose of determining whether the behavior he manifested 
during service was due to disease.  When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Board 
finds that a VA examination is needed for an opinion as to 
the likelihood that the appellant's behavior during service 
was a manifestation of a seizure disorder or a psychiatric 
disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Board concludes that a remand is 
necessary for a full and fair adjudication of the appellant's 
appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for his 
seizure disorder or psychiatric disorder.  
After securing any necessary releases, 
the RO should obtain those records not on 
file.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
obtain a medical opinion as to whether 
the veteran's behavior during service 
which led to a bad conduct discharge was 
due to disease.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should elicit 
a detailed history from the appellant as 
to his behavior during service in 1982 
which led to his receipt of a bad conduct 
discharge, as well as the history of his 
seizure disorder and psychiatric 
problems.  After reviewing all the 
pertinent medical records, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
appellant's behavior during service in 
1982 which led to a bad conduct discharge 
was due to a seizure disorder, a 
psychiatric disorder, or any other 
disease.  If an opinion cannot be 
rendered on that question with some 
degree of accuracy, the examiner should 
disclose that information.  A complete 
rationale for all opinions expressed 
should be provided.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue on appeal.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



